In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00338-CV

BILLY THOMAS AND PAISANO READY              § On Appeal from the 141st District Court
MIX, INC., Appellants
                                            § of Tarrant County (141-272720-14)
V.
                                            § February 28, 2019

ALICE REESE, Appellee                       § Opinion by Justice Womack

                                      JUDGMENT

       This court has considered the record on appeal in this case, and, without regard

to the merits, it is ordered that the judgment of the trial court is set aside and the case

is remanded to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement.

       It is further ordered that Appellants Billy Thomas and Paisano Ready Mix, Inc.

shall pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack